  Case 1:20-cr-00022-RMB Document 12 Filed 04/27/20 Page 1 of 1 PageID: 30



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA                :            Hon. Renée M. Bumb

             v.                         :

JESUS SIXTEGA VALERIO                   :            Crim. No. 20-22 RMB



            ORDER SCHEDULING CHANGE OF PLEA HEARING AND
           ORDER TO PREPARE PRE-SENTENCE REPORT IN ADVANCE

      This matter having been opened to the Court by the defendant Jesus Sixtega

Valerio, through Counsel Maggie F. Moy, AFPD, and Meriah Russell, AUSA, having no

objection to the form of Order directing the U.S. Probation Department to prepare the

pre-sentence report before the scheduled plea hearing,

      HEREBY SCHEDULED on ______________________, 2020 at _________

and for good and sufficient cause shown:

      IT IS on this day ______________ April, 2020

      ORDERED the U.S. Probation is authorized and shall prepare a presentence report

before the scheduled plea hearing listed above.




                                        __________________________________________
                                        The Honorable Renée M. Bumb
                                        United States District Judge
